EXHIBIT 1
Case
Case 2:19-cv-01682-AJS Document
     2:05-mc-02025 Document 15961 Filed
                                  Filed 12/31/19
                                        12/31/19 Page
                                                 Page 11 of
                                                         of 13
                                                            13




                                                   19-1682
Case
Case 2:19-cv-01682-AJS Document
     2:05-mc-02025 Document 15961 Filed
                                  Filed 12/31/19
                                        12/31/19 Page
                                                 Page 22 of
                                                         of 13
                                                            13
Case
Case 2:19-cv-01682-AJS Document
     2:05-mc-02025 Document 15961 Filed
                                  Filed 12/31/19
                                        12/31/19 Page
                                                 Page 33 of
                                                         of 13
                                                            13
Case
Case 2:19-cv-01682-AJS Document
     2:05-mc-02025 Document 15961 Filed
                                  Filed 12/31/19
                                        12/31/19 Page
                                                 Page 44 of
                                                         of 13
                                                            13
Case
Case 2:19-cv-01682-AJS Document
     2:05-mc-02025 Document 15961 Filed
                                  Filed 12/31/19
                                        12/31/19 Page
                                                 Page 55 of
                                                         of 13
                                                            13
Case
Case 2:19-cv-01682-AJS Document
     2:05-mc-02025 Document 15961 Filed
                                  Filed 12/31/19
                                        12/31/19 Page
                                                 Page 66 of
                                                         of 13
                                                            13
Case
Case 2:19-cv-01682-AJS Document
     2:05-mc-02025 Document 15961 Filed
                                  Filed 12/31/19
                                        12/31/19 Page
                                                 Page 77 of
                                                         of 13
                                                            13
Case
Case 2:19-cv-01682-AJS Document
     2:05-mc-02025 Document 15961 Filed
                                  Filed 12/31/19
                                        12/31/19 Page
                                                 Page 88 of
                                                         of 13
                                                            13
Case
Case 2:19-cv-01682-AJS Document
     2:05-mc-02025 Document 15961 Filed
                                  Filed 12/31/19
                                        12/31/19 Page
                                                 Page 99 of
                                                         of 13
                                                            13
Case
Case 2:19-cv-01682-AJS Document
     2:05-mc-02025 Document 15961 Filed
                                  Filed 12/31/19
                                        12/31/19 Page
                                                 Page 10
                                                      10 of
                                                         of 13
                                                            13
Case
Case 2:19-cv-01682-AJS Document
     2:05-mc-02025 Document 15961 Filed
                                  Filed 12/31/19
                                        12/31/19 Page
                                                 Page 11
                                                      11 of
                                                         of 13
                                                            13
Case
Case 2:19-cv-01682-AJS Document
     2:05-mc-02025 Document 15961 Filed
                                  Filed 12/31/19
                                        12/31/19 Page
                                                 Page 12
                                                      12 of
                                                         of 13
                                                            13
Case
Case 2:19-cv-01682-AJS Document
     2:05-mc-02025 Document 15961 Filed
                                  Filed 12/31/19
                                        12/31/19 Page
                                                 Page 13
                                                      13 of
                                                         of 13
                                                            13
